Mr. Justice Morris
delivered the opinion of the Court:
Upon a writ of certiorari issued from the Supreme Court of the District of Columbia'to the commissioners of the District, in pursuance of a petition therefor filed by the appellant, Homer B. Parsons, in that court, for the purpose of having an assessment vacated that had been made against his property on account of the laying of a water main in front of said property, and upon a return made to such writ by the’ commissioners, there was a judgment rendered dismissing the petition; and from that judgment the present appeal has been prosecuted.
The assignments of error raise three questions : First, whether the act of the Legislative Assembly of the District *392of Columbia, approved June 23, 1873, in reference to the construction of water mains in the District of Columbia, and providing the mode of assessment therefor, and also the act of Congress of August 11, 1894(28 Stat. 275), “to regulate water main assessments in the District of Columbia," are constitutional and valid enactments; second, whether in the assessment there was a sufficient description of the appellant’s property; third, whether there was sufficient notice of the assessment given to the appellant.
The second and third questions were withdrawn and abandoned at the argument by the counsel for the appellant; and the first question was fully considered and answered in the affirmative by this court in the case of Burgdorf v. District of Columbia, 7 App. D. C. 405, decided by us on June 4,1895. It is true that the act of Congress of August 11, 1894, was not involved in that case; and that the legislation there considered was mainly the act referred, to ' of the Legislative Assembly of the District of June 23, 1873, together with the acts of Congress of June 10, 1879, and June 17, 1890. But the act of August 11, 1894, so far as ■it is applicable here, makes no change in the pre-existing legislation further than to provide for a rate of assessment for the laying of water mains of one dollar and'twehty-five cents per linear front foot against abutting land, instead of one cent and one-quarter of a cent per square foot of such abutting property, as provided in the act of the Legislative Assembly. But by this change no different question is presented from that which was considered in the case of Burgdoff v. District; and this is conceded by counsel for the appellant, whose sole reliance in bringing the case here apparently is the possible expectation that we might modify our opinion "and determination as stated in our former decision. We see no reason to modify that decision in any respect.
If only remains, therefore, that we should affirm the ffidgment of the Supreme Court of the District of Columbia, with costs, which 70c accordingly do. And it is so ordered.